DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ RCE filed on 05/19/2021 and 04/22/2021.
	Applicant's cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification have been overcome.  However, a few minor informalities contain in claims 1-2, 4-6 and 8-10.

Response to Amendment
	The reply filed on 04/22/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):    
	1/.	Claim 10:  The amended claim 10 does not include the limitation recited in claim  8 “wherein at least one of, the first driven side bearing applies a preload to the fourth shaft part in a direction of the second driven side bearing, so that an axial clearance between the third shaft part and the first driven side bearing  in a second driven side bearing direction is eliminated to suppress deformation of the third shaft part in direction in which the first driven side bearing and the second driven side bearing approach each other, and the second driven side bearing applies a preload to the third shaft part in a direction of the first driven side bearing, so that an axial clearance between the fourth shaft part the second driven side bearing in a first driven side bearing direction is eliminated to suppress deformation of the fourth shaft part in direction in which the first driven side bearing and the second driven side bearing approach each other” (see Remarks sections,  section “Allowable Subject Matter”,  page 20, line 2).
	2/.	Additionally, there are some minor errors in the following claims 1-2, 4-6 and 8-9.  Appropriate correction is required.
Claim 1: page 4, lines 1 and 5, “the driving side wall bodies” should be changed to -- the plurality of spiral driving side wall bodies--.
Claim 2: page 4, line 6, “fixed to the distal end side” should be changed to --fixed to a distal end side—because claim 2 depend on claims 8 and 1.
Claim 4: page 5, line 6, “fixing the distal ends” should be changed to – fixing distal ends--; page 6, line 8, “fixed to the distal end side” should be changed to –fixed to a distal end side—because claim 4 depends on claims 8 and 1.
Claim 5: page 7, line 1,”the distal end of each of the driven side wall bodies” should be changed to -- a distal end of each of the first and second driven side wall bodies – because claim 5 depends on claims 4, 8 and 1.
Claim 6: page 7, line 8, “a preload is applied” should be changed to --the preload is applied-- because claim 6 depends on claims 8 and 1.
Claim 8: page 8, lines 5 and 10, “the driven side wall bodies” should be changed to --the spiral driven side wall bodies—because claim 8 depends on claim 1.
Claim 9: page 10, line 14, “fixed to the distal end side” should be changed to --fixed to a distal end side --. 	
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS 
	

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746